DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: a photoelectric conversion apparatus as claimed, more specifically in combination with: a fourth semiconductor region of a second conductivity type in which carriers having a second polarity are set as the majority carriers, the fourth semiconductor region in which a distance from the first surface being greater than the distance from the first surface to the third semiconductor region; a first isolation portion disposed between the first semiconductor region and the second semiconductor region; a microlens commonly disposed in the first semiconductor region and the second semiconductor region; and a fifth semiconductor region of the second conductivity type in which a distance from the first surface being greater than the distance from the first surface to the first - 26 -10197977US01 semiconductor region and the second semiconductor region, and disposed between the first isolation portion and the fourth semiconductor region, wherein the third semiconductor region is disposed between the fourth semiconductor region and the fifth semiconductor region and is continuously disposed from between the first semiconductor region and the fourth semiconductor region to between the second semiconductor region and the fourth semiconductor region, is not disclosed or made obvious by the prior art of record .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Choi et al. (U.S. Patent Application Publication 2017/0047363) disclose a conventional autofocus image sensor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH LUU whose telephone number is (571)272-2441. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH LUU/Primary Examiner, Art Unit 2878